
	
		II
		112th CONGRESS
		2d Session
		S. 3634
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2012
			Mr. Toomey (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require a report on the establishment of a joint
		  Army-Navy storage and preservation facility at the United States Army Heritage
		  and Education Center, Carlisle, Pennsylvania.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Joint Military Heritage
			 Preservation Act of 2012.
		2.Report on
			 establishment of joint Army-Navy storage and preservation facility at the
			 United States Army Heritage and Education Center, Carlisle,
			 Pennsylvania
			(a)Report
			 requiredNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the congressional defense committees a report setting forth an
			 assessment of the feasibility and advisability of establishing a joint
			 Army-Navy storage and preservation facility at the United States Army Heritage
			 and Education Center (USAHEC), Carlisle, Pennsylvania, including for purposes
			 of improving the storage and preservation of materials under the responsibility
			 of the Naval History and Heritage Command (NHHC).
			(b)DefinitionsIn
			 this section:
				(1)The term
			 congressional defense committees has the meaning given that term
			 in section 101(a)(16) of title 10, United States Code.
				(2)The term
			 Naval Historical and Heritage Command means the Navy command that
			 is responsible for the preservation, analysis, and dissemination of the history
			 and heritage of the Navy. The Command is based at the Washington Navy Yard,
			 District of Columbia, and is composed of 42 facilities in 13 geographic
			 locations.
				(3)The term
			 United States Army Heritage and Education Center means the
			 integrated educational and research complex of the Army that acquires,
			 conserves, stores, exhibits, interprets, and makes available all types of
			 historical materials. The Center is located in Carlisle, Pennsylvania, and is
			 composed of the Army Military History Institute, the Army Heritage Museum, a
			 historical services division, a digital archive, and a museum support and
			 conservation facility.
				
